Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 2016/0178894 A1) in view of Mizoguchi (US 8,699,112 B2).

Regarding claim 1, Rose et al discloses an actuating device arranged for positioning a moveable member (Figs. 1-8), wherein the actuating device comprises:
a magnetically conductive base member (50, 23 and 24, paras [0085], [0086]) arranged opposite the moveable member (10 and 11) with a gap provided therebetween (see the gap shown in Fig. 2 between 50, 23, 24 and 10, 11), wherein the moveable member (10 and 11) is pivotally arranged with respect to the base member (para [0079]), and wherein the moveable member and the base member 
at least one first magnet (9 para [0085]) configured for providing a first magnetic flux through the base member and the moveable member, thereby providing at least two first magnetic closed flux paths (see Fig. 4); and
at least one second magnet (5, 6) configured for providing a second magnetic flux through the base member and the moveable member, thereby providing at least one second magnetic closed flux path, wherein the at least one second magnet is an electromagnet (para [0086]); and
wherein the at least one second magnet is configured to receive a controllable second magnet actuation signal that controls the second magnetic flux to change, in one or more of the at least two first magnetic closed flux paths, a resulting magnetic flux provided by the first magnetic flux and the second magnetic flux to pivot the moveable member (paras [0103]-[0107]), 
wherein the moveable member (10, 11) is pivotally suspended opposite the base member (50, 23 and 24) by a flexural pivot member (18, 19) that provides two or more unconstrained degrees of freedom for the moveable member and one or more constrained degrees of freedom for the moveable member (para [0079]),
wherein the two or more unconstrained degrees of freedom include at least one rotational degree of freedom (longitudinal axis A-A in Fig, 2),
wherein the two or more constrained degrees of freedom include at least a translational degrees of freedom in a longitudinal direction of the flexural pivot member, wherein the flexural pivot member is a bending member (18, 19 are oscillating arms formed of torsion springs (para [0079]). 

Rose et al fails to disclose two rotational degrees of freedom that allow rotational movement of the movable member in at least two orthogonal directions or components thereof.

Mizoguchi discloses two rotational degrees of freedom that allow rotational movement of the movable member in at least two orthogonal directions or components thereof (Fig. 15).

It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the movable member to include two rotational degrees of freedom that allow rotational movement of the movable member in at least two orthogonal directions or components thereof as taught by Mizoguchi for the purpose of obtaining rotational degrees of freedom in rotational movement.

Regarding claim 2, the actuating device according to claim 1, wherein the flexural pivot member is arranged in a vertical direction extending between the base member and the moveable member, wherein the flexural pivot member provides an increased stiffness in the vertical direction so as to constrain vertical movement of the moveable member with respect to the base member, and a decreased bending stiffness in at least one tip/tilt direction allowing rotational movement of the moveable member with respect to the base member (18, 19 meets the claimed language since the vertical direction is not clearly defined in the claim).

Regarding claim 3, the actuating device according to claim 1, wherein the flexural pivot member provides a rotational stiffness to the moveable member and biases the moveable member towards a biasing position (para [0079] 18, 19 are torsion springs, which biased towards its equilibrium position once deflected).

Regarding claim 4, the actuating according to claim 1, further comprising a position sensor and a control unit, wherein the position sensor is configured to measure a position of the moveable member, wherein the control unit is configured to control the second magnet actuation signal to minimize a difference between an actual position of the moveable member detected by the position sensor and a desired position of the moveable member (40, 43 and paras [0097]-[0100]).

Regarding claim 5, the actuating device according to claim 1, wherein the flexural pivot member is arranged to suspend a central portion of the moveable member (see Fig. 2).

Regarding claim 6, the actuating device according to claim 1, wherein at least one of:
the at least one first magnet is a permanent magnet (9); or 
the at least one first magnet is an electromagnet configured for providing the first magnetic flux to be substantially constant in use, 
wherein the first magnet is further configured to receive a controllable first magnet actuation signal for setting the first magnetic flux.

Regarding claim 7, the actuating device according to claim 1, wherein the at least one first magnet is configured to provide a first magnetic flux in the at least two first magnetic closed flux paths to position the moveable member in a balanced position, wherein the second magnet is configured to provide the second magnetic flux in the at least one second magnetic closed flux path to modify the resulting magnetic flux in the one or more of the at least two first magnetic closed flux paths to change the balanced position for changing an orientation of the moveable member (see Fig. 4)

Regarding claim 8, the actuating device according to claim 1, wherein the at least one first magnet is arranged centrally on the base member or moveable member (see 9 is arranged centrally on the base member see Fig. 2), wherein the at least one second magnet includes at least one pair of second magnets (5, 6) arranged on the base member or moveable member, and wherein the at least one first magnet (9) is positioned between magnets of the at least one pair of second magnets (5, 6, see Fig. 2).

Regarding claim 9, the actuating device according to claim 1, wherein the at least one second magnet includes at least one magnet extending along a first direction and at least one magnet extending along a second direction, wherein the first direction differs tram the second direction (each of the coils extends in three directions to satisfy the claimed language).

Regarding claim 10, the actuating device according to claim 9, wherein the at least one second magnet (5, 6) includes at least a first pair of second magnets (tips 21 and 22 para [0087]) extending along a first direction and a second pair of second magnets (other tips opposite from 21 and 22) extending along a second direction, wherein the at least one first magnet is positioned between the magnets of the first and second pairs of second magnets, and wherein the first direction differs from the second direction (see the tips 21 and 22 are slanted, thus first direction and the second direction are different). 

Regarding claim 12, the actuating device according to claim 1, as much as the claim was able to understood, the prior art the magnets are arranged centrally on the base member or movable member (see Fig. 2).

Regarding claim 13, the actuating device according to claim 1, wherein the at least one second magnet comprises a pole shoe (7, 8) on which the at least one first magnet is positioned (see Fig. 2).

Regarding claim 14, a steerable mirror unit comprising an actuating device wherein the actuating device as described in claim 1, further wherein the steerable mirror unit comprises a mirror attached to the moveable member (para [0083]).

Regarding claim 15, a method of positioning a movable member comprising the steps of providing the structural limitations as described in claim is inherently met by the disclosure of the prior art.


Regarding claims 11 and 16, Rose et al (US 2016/0178894 A1) in view of Mizoguchi (US 8,699,112 B2) discloses the claimed invention as set forth above except for the at least second magnet includes three magnets, wherein each of the three magnets extends along a different direction, are spaced at an interval of 120 degrees relative to each other. 
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to modify the magnet of the prior art to include at least second magnet includes three magnets, wherein each of the three magnets extends along a different direction, are spaced at an interval of 120 degrees relative to each other, since these are functionally equivalent as being motivated to maximize the magnetic flux between the magnets.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/12/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872